Harris, Justice.
The plaintiffs assume that they ha vefour causes of action. They claim judgment for no more; and yet they have stated in their complaint four times that number. It is apparent that the pleader, being uncertain what could be proved, and wishing to have a complaint which would be adapted to any imaginable state of facts which the trial might disclose, has, in accordance with the most approved precedents of common law pleading, expended his ingenuity in devising a variety of counts upon the same cause of action, so that, when the action should be tried, some of them might be found suited to the facts as they should appear in evidence. Such a mode of pleading is no longer allowable. The theory of the present system is, that the party pleading should know, beforehand, what are the facts upon which he will rely, and that the pleading shall contain those facts stated plainly and concisely, without unnecessary repetition. . Whatever more a pleading contains is unauthorized, and may be stricken out. (Stockbridge Iron Company agt. Mellen, 5 How. 439.)
The motion to set aside the complaint must be granted, with costs, but with liberty to the plaintiff to serve an amended complaint, within twenty days after notice of this decision.